Citation Nr: 0114062	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-14 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to nicotine dependence and tobacco use 
in service.

2.  Entitlement to service connection for heart disease, to 
include as secondary to nicotine dependence and tobacco use 
in service.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to nicotine 
dependence and tobacco use in service.

4.  Entitlement to service connection for asthma/bronchitis, 
to include as due to exposure to lead paint and chemicals 
during service and as secondary to nicotine dependence and 
tobacco use in service.

5.  Entitlement to service connection for peptic ulcer 
disease.

6.  Entitlement to service connection for foot fungus.



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
March 1968.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision of the Department 
of Veterans Affairs (VA) Jackson, Mississippi Regional Office 
(RO).

On the May 2000 notice of disagreement, the veteran raised 
the issue of entitlement to service connection for hearing 
loss.  As that claim has not been adjudicated, it is referred 
to the RO for the appropriate action.

The veteran failed to appear at a hearing before a Hearing 
Officer at the RO in October 2000, scheduled at his request.  


REMAND

The veteran asserts that hypertension, heart disease, COPD, 
asthma/bronchitis and a foot fungus were incurred during 
active service.  He contends that he had high blood pressure 
at the time of entry into active service and that he 
continued to have high blood pressure but did not receive 
treatment during service.  He asserts nicotine dependence and 
use of tobacco during service contributed to the claimed 
hypertension, heart disease, COPD and asthma/bronchitis.  He 
also asserts, alternatively, that asthma/bronchitis were due 
to exposure to lead based paint and chemicals and asbestos 
during service.  He contends that he contracted a foot fungus 
during service in the Philippines.  He asserts that peptic 
ulcer disease is the result of taking medications for his 
other claimed conditions.

In a November 1999 statement, the veteran asserted that he 
worked at the Shreveport, Louisiana VA hospital shortly after 
service and that he was hospitalized briefly for nosebleeds, 
believed to be due to high blood pressure.  He indicated that 
he was unable to obtain those records.  He also indicated 
that he has had a foot fungus since service in the 
Philippines and that he was recently advised that it was a 
tropical fungus.  He did not indicate the source or date of 
this opinion.  

The service medical records show that on enlistment 
examination in September 1960, blood pressure was recorded as 
160/100, 164/90, 156/102.  Labile hypertension was noted.  An 
attached private doctor's statement indicated that blood 
pressure readings taken on three separate days following the 
enlistment examination were recorded as 140/90, 136/90 and 
140/90.  It was indicated that the veteran showed some 
apprehension about his blood pressure, which accounted for 
the blood pressure extremes.  On separation examination in 
December 1967, blood pressure was recorded as 136/88 and no 
defects were noted.

The veteran has submitted both private hospital and VA 
outpatient records dated from April 1978 to December 1997.  
Those records show treatment for hypertension, coronary 
artery disease, and bronchitis.  In April 1990, he was seen 
for complaints of chronic abdominal pain.  It was noted that 
he did not tolerate nonsteriodal anti-inflammatory drugs well 
and a history of peptic ulcer disease was noted.  There is no 
evidence of a diagnosis of a foot fungus.

The RO has not attempted to obtain any additional treatment 
records, including those identified by the veteran. 

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that case must be returned to the RO for 
additional development of the medical evidence.  The RO 
should obtain all VA treatment records pertaining to the 
veteran and ascertain whether there are any additional 
pertinent private medical records that should be obtained.  
The Board also finds that veteran's service personnel files 
should be obtained as they would be helpful in adjudicating 
the claims.  Thereafter, the veteran should be afforded VA 
examinations for the purpose of determining the etiology of 
the claimed conditions.

The veteran has claimed service connection for several 
disabilities on the basis that they were caused by smoking 
which began during active service.  The Board notes in July 
1998, the Internal Revenue Service Restructuring and Reform 
Act of 1998 was enacted into law as Public Law No. 105-206.  
In pertinent part, that act prohibits service connection of a 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a veteran during the veteran's service.  See 38 U.S.C.A. § 
1103 (West Supp. 2000.  The new section 1103 does not apply 
to veterans currently receiving benefits or veterans who 
filed claims on or before June 9, 1998.

The veteran's claims were filed in April 1999.  The RO did 
not set forth the new provisions of 38 U.S.C.A. § 1103 in the 
Statement of the Case.  Following the above development, the 
RO must readjudicate the veteran's claims, to include 
consideration of the new provisions of 38 U.S.C.A. § 1103.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the claimed hypertension, heart 
disease, asthma/bronchitis, peptic ulcer 
disease and foot fungus, not previously 
identified.  In particular, the RO should 
ask the veteran to identify the health 
care provider who advised him that he had 
a tropical foot fungus and to indicate 
the date that opinion was given.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The RO should obtain all VA inpatient 
and outpatient records pertaining to the 
veteran, to include all records of 
treatment at the Shreveport, Louisiana VA 
Medical Center.  All records obtained 
must be associated with the claims file.

3.  The RO should request copies of the 
veteran's service personnel records.  All 
records obtained should be associated 
with the claims folder.

4.  The veteran should be afforded a VA 
cardiology examination for the purpose of 
determining the etiology and likely date 
of onset of the claimed hypertension and 
heart disease.  The claims folder must be 
made available to each examiner for 
review before the examination.  All 
indicated testing should be done in this 
regard.  Detailed clinical findings 
should be reported in connection with the 
evaluation. The examiner should set forth 
an opinion as to the likelihood that the 
veteran's currently found hypertension 
and heart disease was incurred in or 
aggravated by the veteran's active 
service.  In providing an opinion as to 
the likelihood of inservice incurrence, 
it is most useful to the Board if the 
examiner classifies the likelihood of 
inservice incurrence as "definitely," 
"more likely than not," "as likely as 
not," "more likely not," or "definitely 
not."

5.  The veteran should be afforded a VA 
pulmonary examination for the purpose of 
determining the etiology likely date of 
onset of the claimed asthma/bronchitis.  
The claims folder must be made available 
to each examiner for review before the 
examination.  All indicated testing 
should be done in this regard.  Detailed 
clinical findings should be reported in 
connection with the evaluation. The 
examiner should set forth an opinion as 
to the likelihood that asthma, bronchitis 
or COPD incurred in active service.  The 
examiner should also indicate whether 
asthma or bronchitis are due to exposure 
to lead based paint, chemical and/or 
asbestos during service.  In providing an 
opinion as to the likelihood of inservice 
incurrence, it is most useful to the 
Board if the examiner classifies the 
likelihood of inservice incurrence as 
"definitely," "more likely than not," "as 
likely as not," "more likely not," or 
"definitely not."

7.  The RO should review all additional 
medical evidence obtained as a result of 
the development requested above.  If 
warranted by the medical evidence, the RO 
should afford the veteran additional VA 
examinations deemed appropriate.

8.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.

9.  Following completion of the above, 
the RO review the veteran's claims, to 
include consideration of 38 U.S.C.A. 
§ 1103 as it pertains to his claims.  If 
the claims remain denied, a supplemental 
statement of the case should be issued to 
the appellant and his representative and 
they should be given an opportunity to 
respond.  The supplemental statement of 
the case should include recitation of the 
provision of 38 U.S.C.A. § 1103.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,





directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


